UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-2096



DARRIS D. TEEL,

                  Plaintiff - Appellant,

             v.


CITY OF GREENVILLE (NC) POLICE DEPARTMENT; OFFICER WEAVER; K.
WOODFORD; LAUGHINGHOUSE; R. WRIGHT; BILL LITTLE; NMI QUICK;
WHITE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. W. Earl Britt, Senior
District Judge. (4:05-cv-00168-BR)


Submitted:    April 23, 2008                  Decided:   June 6, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darris D. Teel, Appellant Pro Se. William Jarvis Little, III, CITY
OF GREENVILLE, Greenville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darris    D.    Teel   appeals   the   district   court’s   orders

denying his motion for summary judgment, pretrial dismissal of

several of his claims, and dismissal of the remaining claims

following a trial on his action alleging violations of 42 U.S.C.

§ 1983 (2000), Americans with Disabilities Act, and other federal

and state law claims.       We have reviewed the record and find no

reversible error.        Accordingly, we affirm substantially on the

reasoning of the district court.       Teel v. City of Greenville, No.

4:05-cv-00168-BR (E.D.N.C. Oct. 3, 2007).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                   - 2 -